UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q Quarterly Schedule of Portfolio Holdings of Registered Management Investment Company Investment Company Act File Number: 811-01880 The Income Fund of America (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower, San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(415) 421-9360 Date of fiscal year end: July 31 Date of reporting period: October 31, 2011 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Schedule of Investments The Income Fund of America® Investment portfolio October 31, 2011 unaudited Common stocks — 63.24% Shares Value INDUSTRIALS — 8.00% General Electric Co. $ Waste Management, Inc.1 Lockheed Martin Corp. Schneider Electric SA2 Norfolk Southern Corp. Eaton Corp. R.R. Donnelley & Sons Co.1 Masco Corp.1 Hubbell Inc., Class B Emerson Electric Co. Boeing Co. Keppel Corp. Ltd.2 CCR SA, ordinary nominative United Technologies Corp. Ryanair Holdings PLC (ADR)3 AB SKF, Class B2 Honeywell International Inc. Finmeccanica SpA2 Delta Air Lines, Inc.3 United Continental Holdings, Inc.3 Nortek, Inc.3 Atrium Corp.2,3,4 FINANCIALS — 7.08% HCP, Inc. Weyerhaeuser Co. Digital Realty Trust, Inc.1 Equity Residential, shares of beneficial interest Bank of Nova Scotia M&T Bank Corp. Hospitality Properties Trust1 HSBC Holdings PLC (United Kingdom)2 HSBC Holdings PLC (Hong Kong)2 Arthur J. Gallagher & Co.1 Sanlam Ltd.2 Toronto-Dominion Bank United Overseas Bank Ltd.2 Public Storage Prudential PLC2 British Land Co. PLC2 Industrial and Commercial Bank of China Ltd., Class H2 Cullen/Frost Bankers, Inc. Mercury General Corp. FirstMerit Corp.1 Trustmark Corp.1 QBE Insurance Group Ltd.2 People’s United Financial, Inc. Northwest Bancshares, Inc. Capitol Federal Financial, Inc. Boardwalk Real Estate Investment Trust New York Community Bancorp, Inc. Allianz SE2 Macquarie Korea Infrastructure Fund2 Citigroup Inc. Itaúsa — Investimentos Itaú SA, preferred nominative City Holding Co. AXA SA2 CIT Group Inc.3 Pacific Century Financial Corp. Valley National Bancorp HEALTH CARE — 7.06% Bristol-Myers Squibb Co. Merck & Co., Inc. Pfizer Inc Eli Lilly and Co. Johnson & Johnson Roche Holding AG2 AstraZeneca PLC (United Kingdom)2 GlaxoSmithKline PLC2 Novartis AG (ADR) CONSUMER STAPLES — 6.97% Philip Morris International Inc. Kraft Foods Inc., Class A Procter & Gamble Co. Unilever NV, depository receipts2 Unilever NV (New York registered) Altria Group, Inc. H.J. Heinz Co. Sysco Corp. General Mills, Inc. Hershey Co. British American Tobacco PLC2 Coca-Cola Co. Coca-Cola Amatil Ltd.2 Tesco PLC2 Reynolds American Inc. ENERGY — 6.40% Royal Dutch Shell PLC, Class B (ADR) Royal Dutch Shell PLC, Class A (ADR) Royal Dutch Shell PLC, Class B2 Chevron Corp. Spectra Energy Corp Crescent Point Energy Corp. ConocoPhillips TOTAL SA (ADR) TOTAL SA2 Penn West Petroleum Ltd. Diamond Offshore Drilling, Inc. TELECOMMUNICATION SERVICES — 6.22% Verizon Communications Inc. Telstra Corp. Ltd.2 AT&T Inc. Koninklijke KPN NV2 France Télécom SA2 Portugal Telecom, SGPS, SA2 Vivendi SA2 CenturyLink, Inc. Vodafone Group PLC2 Bell Aliant Inc. American Tower Corp., Class A3 Sprint Nextel Corp., Series 13 UTILITIES — 5.49% Duke Energy Corp. National Grid PLC2 Power Assets Holdings Ltd.2 GDF SUEZ2 PG&E Corp. DTE Energy Co. Snam Rete Gas SpA2 International Power PLC2 Exelon Corp. FirstEnergy Corp. DUET Group2 Prime AET&D Holdings No 1 Pty Ltd.2,3 — CONSUMER DISCRETIONARY — 5.44% Home Depot, Inc. McDonald’s Corp. McGraw-Hill Companies, Inc. Time Warner Cable Inc. Time Warner Inc. J.C. Penney Co., Inc. VF Corp. Marks and Spencer Group PLC2 H & M Hennes & Mauritz AB, Class B2 Truworths International Ltd.2 Leggett & Platt, Inc. Cooper-Standard Holdings Inc.3,5 Esprit Holdings Ltd.2 OPAP SA2 Fielmann AG2 Ford Motor Co.3 Adelphia Recovery Trust, Series ACC-12,3 INFORMATION TECHNOLOGY — 3.61% Microchip Technology Inc.1 KLA-Tencor Corp.1 Maxim Integrated Products, Inc. Automatic Data Processing, Inc. Microsoft Corp. Paychex, Inc. HTC Corp.2 Nintendo Co., Ltd.2 MATERIALS — 3.20% E.I. du Pont de Nemours and Co. Nucor Corp. MeadWestvaco Corp. Dow Chemical Co. Fletcher Building Ltd.2 Israel Chemicals Ltd.2 Impala Platinum Holdings Ltd.2 Freeport-McMoRan Copper & Gold Inc. Georgia Gulf Corp.3 K+S AG2 MISCELLANEOUS — 3.77% Other common stocks in initial period of acquisition Total common stocks (cost: $39,505,621,000) Preferred stocks — 0.49% FINANCIALS — 0.41% Vornado Realty Trust, Series I, 6.625% Citigroup Inc. 7.875% preferred Ally Financial Inc., Series G, 7.00%5 HSBC Holdings PLC, Series 2, 8.00% Public Storage, Inc., Series F, 6.45% Fannie Mae, Series S, 8.25% noncumulative3 CONSUMER DISCRETIONARY — 0.03% Las Vegas Sands Corp., Series A, 10.00% MISCELLANEOUS — 0.05% Other preferred stocks in initial period of acquisition Total preferred stocks (cost: $351,246,000) Warrants — 0.00% TELECOMMUNICATION SERVICES — 0.00% Hawaiian Telcom Holdco, Inc., warrants, expire 20152,3 Total warrants (cost: $32,681,000) Shares or Value Convertible securities — 1.08% principal amount ) CONSUMER DISCRETIONARY — 0.30% General Motors Co., Series B, 4.75% convertible preferred 2013 $ MGM Resorts International 4.25% convertible notes 2015 $ ENERGY — 0.21% Apache Corp., Series D, 6.00% convertible preferred 2013 INDUSTRIALS — 0.18% United Continental Holdings, Inc. 6.00% convertible notes 2029 $ United Continental Holdings, Inc. 4.50% convertible notes 2021 $ United Continental Holdings, Inc. 4.50% convertible debentures 2015 $ AMR Corp. 6.25% convertible notes 2014 $ UTILITIES — 0.17% PPL Corp. 9.50% convertible preferred 2013, units MATERIALS — 0.11% Alcoa Inc. 5.25% convertible notes 2014 $ Sino-Forest Corp. 4.25% convertible notes 20165 $ TELECOMMUNICATION SERVICES — 0.04% Leap Wireless International, Inc. 4.50% convertible notes 2014 $ Clearwire Corp. 8.25% convertible notes 20405 $ CONSUMER STAPLES — 0.04% Bunge Ltd. 4.875% convertible preferred FINANCIALS — 0.03% Alexandria Real Estate Equities, Inc. 3.70% convertible notes 20275 $ Total convertible securities (cost: $765,413,000) Principal amount Bonds & notes — 30.68% ) FINANCIALS — 5.92% Liberty Mutual Group Inc. 6.50% 20355 $ Liberty Mutual Group Inc., Series B, 7.00% 20675,6 Liberty Mutual Group Inc., Series A, 7.80% 20875,6 Liberty Mutual Group Inc., Series C, 10.75% 20885,6 Realogy Corp., Term Loan B, 4.522% 20166,7,8 Realogy Corp., Letter of Credit, 4.522% 20166,7,8 Realogy Corp., Second Lien Term Loan A, 13.50% 20177,8 Realogy Corp. 7.875% 20195 CIT Group Inc., Series A, 7.00% 2015 CIT Group Inc., Series A, 7.00% 2016 Wells Fargo & Co. 3.676% 2016 Wells Fargo & Co. 4.60% 2021 Wells Fargo & Co., Series K, junior subordinated 7.98% (undated)6 JPMorgan Chase & Co. 2.60% 2016 JPMorgan Chase & Co. 4.35% 2021 JPMorgan Chase & Co., Series I, junior subordinated 7.90% (undated)6 Westfield Group 5.40% 20125 Westfield Capital Corp. Ltd., WT Finance (Australia) Pty Ltd. and WEA Finance LLC 5.125% 20145 Westfield Group 7.50% 20145 Westfield Group 5.75% 20155 Westfield Group 5.70% 20165 Westfield Group 7.125% 20185 WEA Finance LLC 4.625% 20215 Simon Property Group, LP 6.75% 2014 Simon Property Group, LP 5.25% 2016 Simon Property Group, LP 6.10% 2016 Simon Property Group, LP 5.875% 2017 Simon Property Group, LP 6.125% 2018 Simon Property Group, LP 10.35% 2019 Citigroup Inc. 1.136% 20136 Citigroup Inc. 4.587% 2015 Citigroup Inc. 3.953% 2016 Citigroup Inc. 6.125% 2018 Citigroup Inc. 8.50% 2019 Citigroup Capital XXI 8.30% 20776 Prologis, Inc. 7.625% 2014 Prologis, Inc. 6.25% 2017 Prologis, Inc. 6.625% 2018 Prologis, Inc. 6.625% 2019 Prologis, Inc. 7.375% 2019 Prologis, Inc. 6.875% 2020 Bank of America Corp., Series L, 3.625% 2016 Bank of America Corp. 3.75% 2016 Bank of America Corp. 5.30% 2017 Bank of America Corp. 5.75% 2017 Bank of America Corp. 5.65% 2018 Bank of America Corp. 5.625% 2020 Bank of America Corp. 5.00% 2021 NB Capital Trust II 7.83% 2026 NB Capital Trust IV 8.25% 2027 Bank of America Corp., Series M, junior subordinated 8.125% noncumulative (undated)6 SMFG Preferred Capital USD 3 Ltd., junior subordinated 9.50% (undated)5,6 Zions Bancorporation 5.65% 2014 Zions Bancorporation 7.75% 2014 Zions Bancorporation 5.50% 2015 Zions Bancorporation 6.00% 2015 HBOS PLC 6.75% 20185 LBG Capital No.1 PLC, Series 2, 7.875% 20205 HBOS PLC 6.00% 20335 HBOS Capital Funding LP 6.071%5,6 Goldman Sachs Group, Inc. 3.625% 2016 Goldman Sachs Group, Inc. 5.25% 2021 Goldman Sachs Group, Inc. 6.25% 2041 PNC Funding Corp. 6.70% 2019 PNC Preferred Funding Trust I, junior subordinated 6.517% (undated)5,6 PNC Financial Services Group, Inc., Series O, junior subordinated 6.75% (undated)6 PNC Preferred Funding Trust III, junior subordinated 8.70% (undated)5,6 National City Preferred Capital Trust I 12.00% (undated)6 Société Générale 1.441% 20145,6 Société Générale 3.10% 20155 Société Générale 5.75% 20165 Société Générale 5.20% 20215 Société Générale, junior subordinated 5.922% (undated)5,6 Springleaf Finance Corp., Series I, 5.85% 2013 Springleaf Finance Corp., Series I, 5.40% 2015 Springleaf Finance Corp., Term Loan B, 5.50% 20176,7,8 Springleaf Finance Corp., Series J, 6.90% 2017 Developers Diversified Realty Corp. 5.375% 2012 Developers Diversified Realty Corp. 5.50% 2015 Developers Diversified Realty Corp. 9.625% 2016 Developers Diversified Realty Corp. 7.50% 2017 Developers Diversified Realty Corp. 4.75% 2018 Developers Diversified Realty Corp. 7.875% 2020 Mizuho Capital Investment (USD) 2 Ltd, junior subordinated 14.95% (undated)5,6 Hospitality Properties Trust 6.75% 20131 Hospitality Properties Trust 5.125% 20151 Hospitality Properties Trust 6.30% 20161 Hospitality Properties Trust 5.625% 20171 Hospitality Properties Trust 6.70% 20181 Kimco Realty Corp. 6.00% 2012 Kimco Realty Corp., Series C, 4.82% 2014 Kimco Realty Corp., Series C, 4.904% 2015 Kimco Realty Corp., Series C, 5.783% 2016 Kimco Realty Corp. 5.70% 2017 Kimco Realty Corp. 4.30% 2018 Kimco Realty Corp. 6.875% 2019 Royal Bank of Scotland PLC 3.40% 2013 Royal Bank of Scotland Group PLC 5.00% 2013 Royal Bank of Scotland PLC 3.95% 2015 Royal Bank of Scotland PLC 4.875% 2015 Royal Bank of Scotland Group PLC 5.05% 2015 Royal Bank of Scotland Group PLC 4.375% 2016 Royal Bank of Scotland Group PLC 4.70% 2018 RBS Capital Trust II 6.425% noncumulative trust6,9 Royal Bank of Scotland Group PLC, junior subordinated 6.99% (undated)5,6,9 Royal Bank of Scotland Group PLC, Series U, junior subordinated 7.64% (undated)6,9 Standard Chartered PLC 3.85% 20155 Standard Chartered PLC 3.20% 20165 Standard Chartered Bank 6.40% 20175 Standard Chartered PLC, junior subordinated 6.409% (undated)5,6 International Lease Finance Corp. 5.00% 2012 International Lease Finance Corp. 8.625% 2015 American International Group, Inc. 4.875% 2016 International Lease Finance Corp. 5.75% 2016 MetLife Global Funding I 5.125% 20135 MetLife Global Funding I 2.50% 20155 MetLife Capital Trust IV, junior subordinated 7.875% 20675,6 MetLife Capital Trust X, junior subordinated 9.25% 20685,6 MetLife Inc., junior subordinated 10.75% 20696 Regions Financial Corp. 6.375% 2012 Regions Financial Corp. 7.75% 2014 Regions Financial Corp. 5.20% 2015 Regions Financial Corp. 5.75% 2015 Morgan Stanley, Series F, 2.875% 2014 Morgan Stanley 3.80% 2016 Morgan Stanley, Series F, 5.625% 2019 Morgan Stanley 5.50% 2021 Morgan Stanley, Series F, 5.75% 2021 Synovus Financial Corp. 4.875% 2013 Synovus Financial Corp. 5.125% 2017 UnumProvident Finance Co. PLC 6.85% 20155 Unum Group 7.125% 2016 Rouse Co. 7.20% 2012 Rouse Co. 5.375% 2013 Rouse Co. 6.75% 20135 Barclays Bank PLC 2.50% 2013 Barclays Bank PLC 5.125% 2020 Barclays Bank PLC 5.14% 2020 Barclays Bank PLC, junior subordinated 6.86%5,6 Barclays Bank PLC, junior subordinated 7.434% (undated)5,6 Host Hotels & Resorts, LP, Series S, 6.875% 2014 Host Marriott, LP, Series O, 6.375% 2015 Host Hotels & Resorts, LP, Series Q, 6.75% 2016 Host Hotels & Resorts LP 9.00% 2017 Host Hotels & Resorts LP 5.875% 20195 Host Hotels & Resorts LP 6.00% 2020 Catlin Insurance Ltd., junior subordinated 7.249% (undated)5,6 Intesa Sanpaolo SpA 2.708% 20145,6 Intesa Sanpaolo SpA 6.50% 20215 Nationwide Mutual Insurance Co. 5.81% 20245,6 Nationwide Mutual Insurance Co. 9.375% 20395 ERP Operating LP 5.50% 2012 ERP Operating LP 6.625% 2012 ERP Operating LP 5.20% 2013 ERP Operating LP 5.25% 2014 ERP Operating LP 6.584% 2015 ERP Operating LP 5.75% 2017 ERP Operating LP 7.125% 2017 HSBK (Europe) BV 7.25% 20175 QBE Capital Funding III LP 7.25% 20415,6 QBE Capital Funding II LP 6.797% (undated)5,6 Lazard Group LLC 7.125% 2015 BNP Paribas 1.291% 20146 BNP Paribas 3.60% 2016 BNP Paribas 5.00% 2021 NASDAQ OMX Group, Inc. 5.25% 2018 Genworth Financial, Inc. 7.625% 2021 Genworth Financial, Inc., junior subordinated 6.15% 20666 HSBC Bank PLC 2.00% 20145 HSBC Capital Funding LP, Series 2, 10.176% noncumulative step-up5,6 Berkshire Hathaway Inc. 2.125% 2013 Berkshire Hathaway Inc. 3.20% 2015 Berkshire Hathaway Inc. 2.20% 2016 Berkshire Hathaway Inc. 3.75% 2021 AXA SA, Series B, junior subordinated 6.379% (undated)5,6 AXA SA, junior subordinated 6.463% (undated)5,6 Capital One Financial Corp. 3.15% 2016 Capital One Capital V 10.25% 2039 New York Life Global Funding 4.65% 20135 Monumental Global Funding 5.50% 20135 Monumental Global Funding III 0.603% 20145,6 Monumental Global Funding III 5.25% 20145 HCP, Inc. 3.75% 2016 BBVA Bancomer SA 4.50% 20165 BBVA Bancomer SA 6.50% 20215 PRICOA Global Funding I 5.30% 20135 Prudential Holdings, LLC, Series C, 8.695% 20235,7 ZFS Finance (USA) Trust II, junior subordinated 6.45% 20655,6 ZFS Finance (USA) Trust V, junior subordinated 6.50% 20675,6 American Express Co. 6.15% 2017 UBS AG 2.25% 2014 UBS AG 5.875% 2017 UBS AG 5.75% 2018 Nordea Bank 2.125% 20145 Nordea Bank, Series 2, 3.70% 20145 CNA Financial Corp. 5.85% 2014 CNA Financial Corp. 7.35% 2019 CNA Financial Corp. 5.875% 2020 Principal Life Insurance Co. 5.30% 2013 Lincoln National Corp. 5.65% 2012 Bank of New York Mellon Corp., Series G, 2.50% 2016 ACE INA Holdings Inc. 2.60% 2015 Westpac Banking Corp. 3.00% 2015 ANZ National (International) Ltd. 3.125% 20155 Toyota Motor Credit Corp. 1.375% 2013 Bank of Tokyo-Mitsubishi, Ltd. 2.45% 20155 Credit Suisse Group AG 2.20% 2014 Toronto-Dominion Bank 2.375% 2016 Santander Issuances, SA Unipersonal 6.50% 20195,6 Boston Properties, Inc. 5.875% 2019 VEB Finance Ltd. 6.902% 20205 VEB Finance Ltd. 6.80% 20255 Brandywine Operating Partnership, LP 5.40% 2014 UDR, Inc. 5.00% 2012 UDR, Inc., Series A, 5.25% 2015 Development Bank of Kazakhstan 5.50% 2015 Development Bank of Kazakhstan 5.50% 20155 First Tennessee Bank 5.05% 2015 Allstate Corp., Series B, junior subordinated 6.125% 20676 Nationwide Financial Services, Inc., junior subordinated 6.75% 20676 TIAA Global Markets 4.95% 20135 ACE Cash Express, Inc. 11.00% 20195 Ford Motor Credit Co. 8.00% 2016 Ally Financial Inc. 6.875% 2012 Ambac Financial Group, Inc. 6.15% 20876,9 95 MORTGAGE-BACKED OBLIGATIONS7 — 4.47% Fannie Mae 4.89% 2012 Fannie Mae 5.00% 2018 Fannie Mae 5.50% 2018 Fannie Mae 5.50% 2020 Fannie Mae 6.00% 2021 Fannie Mae, Series 2003-48, Class TJ, 4.50% 2022 Fannie Mae 4.50% 2024 Fannie Mae 5.50% 2024 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 3.50% 2025 Fannie Mae 4.00% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae 4.50% 2025 Fannie Mae, Series 2001-4, Class GA, 9.818% 20256 Fannie Mae, Series 2001-4, Class NA, 11.55% 20256 19 21 Fannie Mae 3.00% 2026 Fannie Mae 3.00% 2026 Fannie Mae 3.50% 2026 Fannie Mae 3.50% 2026 Fannie Mae 6.00% 2026 Fannie Mae 7.00% 2026 Fannie Mae 6.00% 2028 Fannie Mae 7.00% 2028 Fannie Mae 7.00% 2028 Fannie Mae, Series 2001-20, Class E, 9.616% 20316 Fannie Mae 5.50% 2033 Fannie Mae 5.00% 2035 Fannie Mae 5.50% 2035 Fannie Mae 5.50% 2036 Fannie Mae, Series 2006-43, Class PX, 6.00% 2036 Fannie Mae, Series 2007-33, Class HE, 5.50% 2037 Fannie Mae 5.593% 20376 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae, Series 2007-24, Class P, 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.00% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 6.50% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.00% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 7.50% 2037 Fannie Mae 8.00% 2037 Fannie Mae 5.50% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 6.00% 2038 Fannie Mae 4.50% 2039 Fannie Mae 6.00% 2039 Fannie Mae 3.50% 2040 Fannie Mae 3.50% 2040 Fannie Mae 3.50% 2040 Fannie Mae 3.50% 2040 Fannie Mae 3.50% 2040 Fannie Mae 3.50% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.00% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 Fannie Mae 4.50% 2040 49 53 Fannie Mae 4.50% 2040 30 31 Fannie Mae 5.00% 2040 Fannie Mae 6.00% 2040 Fannie Mae 3.50% 2041 Fannie Mae 3.50% 2041 Fannie Mae 3.50% 2041 Fannie Mae 3.50% 2041 Fannie Mae 4.00% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 Fannie Mae 4.50% 2041 97 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.00% 2041 Fannie Mae 5.50% 2041 Fannie Mae 6.00% 2041 Fannie Mae 6.50% 2041 Fannie Mae, Series 2001-50, Class BA, 7.00% 2041 Fannie Mae, Series 2001-T10, Class A-1, 7.00% 2041 Fannie Mae, Series 2002-W3, Class A-5, 7.50% 2041 Fannie Mae, Series 2002-W1, Class 2A, 7.129% 20426 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 6.50% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Fannie Mae 7.00% 2047 Freddie Mac 5.00% 2018 Freddie Mac, Series 2890, Class KT, 4.50% 2019 Freddie Mac, Series 2289, Class NB, 10.988% 20226 55 60 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 5.00% 2023 Freddie Mac 6.00% 2026 Freddie Mac 6.00% 2027 Freddie Mac 2.476% 20356 Freddie Mac, Series 3061, Class PN, 5.50% 2035 Freddie Mac, Series 3257, Class PA, 5.50% 2036 Freddie Mac, Series 3286, Class JN, 5.50% 2037 Freddie Mac, Series 3312, Class PA, 5.50% 2037 Freddie Mac, Series 3318, Class JT, 5.50% 2037 Freddie Mac, Series 3271, Class OA, 6.00% 2037 Freddie Mac 5.50% 2038 Freddie Mac 5.50% 2038 Freddie Mac 6.50% 2038 Freddie Mac 6.50% 2038 Freddie Mac 5.00% 2039 Freddie Mac 5.00% 2039 Freddie Mac 5.00% 2039 Freddie Mac 5.50% 2039 Freddie Mac 4.00% 2041 Freddie Mac 4.00% 2041 Freddie Mac 5.00% 2041 Freddie Mac 5.00% 2041 Freddie Mac 5.00% 2041 Freddie Mac 5.00% 2041 Freddie Mac 5.00% 2041 Freddie Mac 5.00% 2041 Freddie Mac 5.00% 2041 Freddie Mac 5.00% 2041 Freddie Mac 5.00% 2041 Government National Mortgage Assn. 10.00% 2021 Government National Mortgage Assn. 10.00% 2025 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.00% 2040 Government National Mortgage Assn. 4.50% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 5.00% 2040 Government National Mortgage Assn. 3.50% 2041 Government National Mortgage Assn. 3.50% 2041 American Tower Trust I, Series 2007-1A, Class A-FX, 5.42% 20375 American Tower Trust I, Series 2007-1A, Class B, 5.537% 20375 American Tower Trust I, Series 2007-1A, Class D, 5.957% 20375 American Tower Trust I, Series 2007-1A, Class E, 6.249% 20375 American Tower Trust I, Series 2007-1A, Class F, 6.639% 20375 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2002-CIBC5, Class A-1, 4.372% 2037 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2003-ML1, Class A-1, 3.972% 2039 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2006-LDP7, Class A-4, 5.878% 20456 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2011-C4, Class A-2, 3.341% 20465 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2011-C3A, Class A-2, 3.673% 20465 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2005-LDP1, Class A-2, 4.625% 2046 J.P. Morgan Chase Commercial Mortgage Securities Corp., Series 2007-CB19, Class A-4, 5.739% 20496 CS First Boston Mortgage Securities Corp., Series 2004-5, Class IV-A-1, 6.00% 2034 CS First Boston Mortgage Securities Corp., Series 2005-C3, Class A-AB, 4.614% 2037 CS First Boston Mortgage Securities Corp., Series 2007-3, Class 4-A-1, 5.00% 2037 CS First Boston Mortgage Securities Corp., Series 2002-CKN2, Class A-3, 6.133% 2037 CS First Boston Mortgage Securities Corp., Series 2007-C4, Class A-4, 5.795% 20396 CS First Boston Mortgage Securities Corp., Series 2005-C6, Class A-3, 5.23% 20406 Wachovia Bank Commercial Mortgage Trust, Series 2005-C16, Class A-PB, 4.692% 2041 Wachovia Bank Commercial Mortgage Trust, Series 2005-C22, Class A-4, 5.269% 20446 Wachovia Bank Commercial Mortgage Trust, Series 2006-C23, Class A-PB, 5.446% 2045 Greenwich Capital Commercial Funding Corp., Series 2005-GG5, Class A-2, 5.117% 2037 Greenwich Capital Commercial Funding Corp., Series 2005-GG5, Class A-4-1, 5.243% 20376 Greenwich Capital Commercial Funding Corp., Series 2006-GG7, Class A-4, 5.877% 20386 Greenwich Capital Commercial Funding Corp., Series 2007-GG9, Class A-4, 5.444% 2039 WaMu Mortgage Pass-Through Certificates Trust, Series 2007-HY6, Class 2-A3, 5.531% 20376 WaMu Mortgage Pass-Through Certificates Trust, Series 2007-HY7, Class 4-A2, 5.533% 20376 Countrywide Alternative Loan Trust, Series 2005-49CB, Class A-1, 5.50% 2035 Countrywide Alternative Loan Trust, Series 2005-54CB, Class 2-A-5, 5.50% 2035 Countrywide Alternative Loan Trust, Series 2004-36CB, Class 1-A-1, 6.00% 2035 Countrywide Alternative Loan Trust, Series 2007-HY4, Class 3-A-1, 5.375% 20476 GE Commercial Mortgage Corp., Series 2004-C1, Class A-2, 3.915% 2038 GE Commercial Mortgage Corp., Series 2006-C1, Class A-4, 5.331% 20446 GE Commercial Mortgage Corp., Series 2005-C4, Class A-3A, 5.314% 20456 ML-CFC Commercial Mortgage Trust, Series 2006-4, Class A-3, 5.172% (undated)6 Banc of America Commercial Mortgage Inc., Series 2005-5, Class A-4, 5.115% 20456 Banc of America Commercial Mortgage Inc., Series 2005-5, Class A-3B, 5.223% 20456 Banc of America Commercial Mortgage Inc., Series 2007-3, Class A-4, 5.623% (undated)6 Bank of America 5.50% 20125 J.P. Morgan Chase Commercial Mortgage Securities Trust, Series 2006-LDP6, Class A-4, 5.475% 20436 CHL Mortgage Pass-Through Trust, Series 2007-HY5, Class 3-A-1, 5.916% 20376 CHL Mortgage Pass-Through Trust, Series 2007-HY4, Class 1-A-1, 5.618% 20476 L.A. Arena Funding, LLC, Series 1, Class A, 7.656% 20262,5 Nationwide Building Society, Series 2007-2, 5.50% 20125 Citigroup-Deutsche Bank Commercial Mortgage Trust, Series 2005-CD1, Class A-4, 5.226% 20446 Citigroup-Deutsche Bank Commercial Mortgage Trust, Series 2006-CD3, Class A-5, 5.617% 2048 Structured Adjustable Rate Mortgage Loan Trust, Series 2006-8, Class 3-AF, 0.625% 20366 Structured Adjustable Rate Mortgage Loan Trust, Series 2006-4, Class 6-A, 5.585% 20366 Structured Adjustable Rate Mortgage Loan Trust, Series 2007-9, Class 2-A1, 5.072% 20476 LB-UBS Commercial Mortgage Trust, Series 2005-C7, Class A-4, 5.197% 20306 Morgan Stanley Capital I Trust, Series 2005-HQ7, Class A-2, 5.202% 20426 Crown Castle Towers LLC, Series 2010-1, Class C, 4.523% 20355 Bank of Montreal 2.85% 20155 Citicorp Mortgage Securities, Inc. 5.50% 2035 IndyMac INDX Mortgage Loan Trust, Series 2006-AR5, Class 2-A-1, 5.154% 20366 DBUBS Mortgage Trust, Series 2011-LC1A, Class A1, 3.742% 20465 Commercial Mortgage Trust, Series 2003-LNB1, Class A-2, 4.084% 2038 GSR Mortgage Loan Trust, Series 2004-2F, Class VIIA-1, 4.50% 2019 GSR Mortgage Loan Trust, Series 2004-15F, Class 5A-1, 5.50% 2020 Wells Fargo Mortgage-backed Securities Trust, Series 2006-AR4, Class 2-A-4, 5.617% 20366 Residential Accredit Loans, Inc., Series 2005-QR1, Class A, 6.00% 2034 Citigroup Mortgage Loan Trust, Inc., Series 2005-8, Class I-A4A, 5.271% 20356 Citigroup Mortgage Loan Trust, Inc., Series 2007-AR5, Class 1-A2A, 5.048% 20376 Banc of America Mortgage Securities, Inc., Series 2005-E, Class 4-A1, 5.308% 20356 BCAP LLC Trust, Series 2006-AA2, Class A-1, 0.415% 20376 FDIC Structured Sale Guaranteed Notes, Series 2010-L2A, Class A, 3.00% 20195 Harborview Mortgage Loan Trust, Series 2006-6, Class 1A, 2.775% 20366 National Credit Union Administration, Series 2011-M1, Class A2, 1.40% 2015 Bear Stearns Commercial Mortgage Securities Inc., Series 1999-C1, Class X, interest only, 0.61% 20315,6 Financial Asset Securitization, Inc., Series 1997-NAM1, Class B-1, 7.75% 2027 BONDS & NOTES OF U.S. GOVERNMENT & GOVERNMENT AGENCIES — 3.99% U.S. Treasury 1.125% 2011 U.S. Treasury 4.50% 2011 U.S. Treasury 4.625% 2011 U.S. Treasury 0.625% 2012 U.S. Treasury 0.625% 2012 U.S. Treasury 0.75% 2013 U.S. Treasury 1.125% 2013 U.S. Treasury 1.375% 2013 U.S. Treasury 1.375% 2013 U.S. Treasury 1.50% 2013 U.S. Treasury 1.875% 201310 U.S. Treasury 2.75% 2013 U.S. Treasury 3.50% 2013 U.S. Treasury 1.875% 2014 U.S. Treasury 1.375% 2015 U.S. Treasury 1.875% 201510 U.S. Treasury 1.00% 2016 U.S. Treasury 1.50% 2016 U.S. Treasury 1.75% 2016 U.S. Treasury 2.00% 2016 U.S. Treasury 2.125% 2016 U.S. Treasury 4.50% 2016 U.S. Treasury 7.50% 2016 U.S. Treasury 3.50% 2018 U.S. Treasury 8.75% 2020 U.S. Treasury 0.625% 202110 U.S. Treasury 2.125% 2021 U.S. Treasury 8.00% 2021 U.S. Treasury 6.25% 2023 U.S. Treasury 6.75% 2026 U.S. Treasury 4.50% 2036 U.S. Treasury 4.375% 2039 U.S. Treasury 4.375% 2040 U.S. Treasury 4.625% 2040 U.S. Treasury 2.125% 204110 U.S. Treasury 3.75% 2041 U.S. Treasury 4.75% 2041 Fannie Mae 0.75% 2013 Fannie Mae 1.00% 2013 Fannie Mae 6.25% 2029 Freddie Mac 1.125% 2012 Freddie Mac 1.75% 2015 CoBank ACB 7.875% 20185 CoBank ACB 0.947% 20225,6 United States Government Agency-Guaranteed (FDIC insured), Regions Bank 3.25% 2011 United States Government Agency-Guaranteed (FDIC insured), PNC Funding Corp. 2.30% 2012 United States Government Agency-Guaranteed (FDIC insured), Sovereign Bancorp, Inc. 2.75% 2012 United States Government Agency-Guaranteed (FDIC insured), Bank of America Corp., Series L, 3.125% 2012 United States Government Agency-Guaranteed (FDIC insured), General Electric Capital Corp., Series G, 2.20% 2012 United States Agency for International Development, Republic of Egypt 4.45% 2015 Federal Farm Credit Banks, Consolidated Systemwide Designated Bonds, 1.625% 2014 Tennessee Valley Authority, Series A, 3.875% 2021 CONSUMER DISCRETIONARY — 3.95% Virgin Media Finance PLC, Series 1, 9.50% 2016 Virgin Media Secured Finance PLC 6.50% 2018 Virgin Media Finance PLC 8.375% 20195 Virgin Media Secured Finance PLC 5.25% 2021 Univision Communications Inc., Term Loan, 4.496% 20176,7,8 Univision Communications Inc. 6.875% 20195 Univision Communications Inc. 8.50% 20215 Allison Transmission Holdings, Inc., Term Loan B, 2.75% 20146,7,8 Allison Transmission Holdings, Inc. 11.00% 20155 MGM Resorts International 6.75% 2012 MGM Resorts International 6.75% 2013 MGM Resorts International 13.00% 2013 MGM Resorts International 5.875% 2014 MGM Resorts International 7.50% 2016 MGM Resorts International 11.125% 2017 MGM Resorts International 9.00% 2020 Charter Communications Operating, LLC and Charter Communications Operating Capital Corp. 10.875% 20145 Charter Communications, Inc. 13.50% 2016 Charter Communications Operating, LLC and Charter Communications Operating Capital Corp. 7.25% 2017 Charter Communications Operating, LLC and Charter Communications Operating Capital Corp. 7.875% 2018 CCO Holdings LLC and CCO Holdings Capital Corp. 7.00% 2019 Boyd Gaming Corp. 6.75% 2014 Boyd Gaming Corp. 7.125% 2016 Boyd Gaming Corp. 9.125% 2018 Toys “R” Us-Delaware, Inc., Term Loan B, 6.00% 20166,7,8 Toys “R” Us-Delaware, Inc. 7.375% 20165 Toys “R” Us Property Co. II, LLC 8.50% 2017 Toys “R” Us Property Co. I, LLC 10.75% 2017 Toys “R” Us-Delaware, Inc., Term Loan B2, 5.25% 20186,7,8 Toys “R” Us, Inc. 7.375% 2018 Time Warner Cable Inc. 6.20% 2013 Time Warner Cable Inc. 7.50% 2014 Time Warner Cable Inc. 6.75% 2018 Time Warner Cable Inc. 5.00% 2020 Time Warner Cable Inc. 4.00% 2021 Time Warner Cable Inc. 4.125% 2021 Time Warner Cable Inc. 5.50% 2041 Comcast Corp. 5.90% 2016 Comcast Corp. 6.30% 2017 Comcast Corp. 6.45% 2037 Comcast Corp. 6.95% 2037 Comcast Corp. 6.40% 2040 Time Warner Inc. 5.875% 2016 Time Warner Companies, Inc. 7.25% 2017 Time Warner Inc. 4.75% 2021 Time Warner Cable Inc. 4.00% 2022 Time Warner Inc. 6.25% 2041 Limited Brands, Inc. 5.25% 2014 Limited Brands, Inc. 8.50% 2019 Limited Brands, Inc. 7.00% 2020 Limited Brands, Inc. 6.625% 2021 Sally Holdings LLC and Sally Capital Inc. 9.25% 2014 Sally Holdings LLC and Sally Capital Inc. 10.50% 2016 Michaels Stores, Inc., Term Loan B1, 2.688% 20136,7,8 Michaels Stores, Inc. 0%/13.00% 201611 Michaels Stores, Inc., Term Loan B2, 4.938% 20166,7,8 Michaels Stores, Inc. 7.75% 2018 CSC Holdings, Inc. 8.50% 2014 CSC Holdings, Inc. 8.50% 2015 Cablevision Systems Corp. 8.625% 2017 CSC Holdings, Inc. 8.625% 2019 Cablevision Systems Corp. 8.00% 2020 Neiman Marcus Group, Inc. 10.375% 2015 Neiman Marcus Group, Inc., Term Loan B, 4.75% 20186,7,8 J.C. Penney Co., Inc. 9.00% 2012 J.C. Penney Co., Inc., Series A, 6.875% 2015 J.C. Penney Co., Inc. 5.75% 2018 J.C. Penney Co., Inc. 5.65% 2020 Cinemark USA, Inc., Term Loan, 3.50% 20166,7,8 Cinemark USA, Inc. 8.625% 2019 Burlington Coat Factory Warehouse Corp., Term Loan B, 6.25% 20176,7,8 Burlington Coat Factory Warehouse Corp. 10.00% 20195 Wynn Las Vegas, LLC and Wynn Capital Corp. 7.875% 2017 Wynn Las Vegas, LLC and Wynn Capital Corp. 7.75% 2020 DISH DBS Corp 7.875% 2019 DISH DBS Corp 6.75% 2021 Revel Entertainment, Term Loan B, 9.00% 20186,7,8 AMC Entertainment Inc. 8.75% 2019 Cox Communications, Inc. 5.45% 2014 Cox Communications, Inc. 5.875% 20165 Technical Olympic USA, Inc. 9.00% 20102,9 Technical Olympic USA, Inc. 9.00% 20102,9 Technical Olympic USA, Inc. 9.25% 20112,5,9 Marina District Finance Co., Inc. 9.50% 2015 News America Inc. 5.30% 2014 News America Holdings Inc. 8.00% 2016 News America Inc. 4.50% 2021 News America Inc. 6.65% 2037 News America Inc. 6.15% 2041 Macy’s Retail Holdings, Inc. 8.125% 20156 Federated Department Stores, Inc. 7.00% 2028 Federated Department Stores, Inc. 6.90% 2029 May Department Stores Co. 6.70% 2034 74 82 Marriott International, Inc., Series J, 5.625% 2013 Marriott International, Inc., Series I, 6.375% 2017 Home Depot, Inc. 5.95% 2041 Target Corp. 6.00% 2018 Vidéotron Ltée 6.875% 2014 Vidéotron Ltée 6.375% 2015 Quebecor Media Inc. 7.75% 2016 PETCO Animal Supplies, Inc. 9.25% 20185 CityCenter Holdings, LLC 7.625% 20165 CityCenter Holdings, LLC 11.50% 20175,12 NBCUniversal Media, LLC 2.10% 2014 NBCUniversal Media, LLC 2.875% 2016 NBCUniversal Media, LLC 5.15% 2020 NBCUniversal Media, LLC 4.375% 2021 NBCUniversal Media, LLC 6.40% 2040 NBCUniversal Media, LLC 5.95% 2041 Royal Caribbean Cruises Ltd. 11.875% 2015 Mediacom Broadband LLC and Mediacom Broadband Corp. 8.50% 2015 Mediacom LLC and Mediacom Capital Corp. 9.125% 2019 DIRECTV Holdings LLC and DIRECTV Financing Co., Inc. 3.50% 2016 Clear Channel Worldwide Holdings, Inc., Series B, 9.25% 2017 Regal Cinemas Corp. 8.625% 2019 Volkswagen International Finance NV 1.625% 20135 Volkswagen International Finance NV 0.984% 20145,6 Volkswagen International Finance NV 2.875% 20165 Tower Automotive Holdings 10.625% 20175 LBI Media, Inc. 8.50% 20175 DaimlerChrysler North America Holding Corp. 7.30% 2012 DaimlerChrysler North America Holding Corp. 6.50% 2013 Daimler Finance NA LLC 2.625% 20165 DaimlerChrysler North America Holding Corp. 8.50% 2031 ONO Finance II PLC 10.875% 20195 Warner Music Group 9.50% 20165 Warner Music Group 9.50% 2016 Warner Music Group 11.50% 20185 Needle Merger Sub Corp. 8.125% 20195 Chrysler Group LLC, Term Loan B, 6.00% 20176,7,8 Chrysler Group LLC 8.00% 20195 UPC Germany GmbH 8.125% 20175 Bon-Ton Department Stores, Inc. 10.25% 2014 Burger King Corp 0%/11.00% 20195,11 Staples, Inc. 9.75% 2014 Kabel BW Erste Beteiligu 7.50% 20195 Fox Acquisition LLC 13.375% 20165 Seminole Tribe of Florida 6.535% 20205,7 Seminole Tribe of Florida 7.804% 20205,7 Local T.V. Finance LLC 9.25% 20155,6,12 Tenneco Inc. 6.875% 2020 Mohegan Tribal Gaming Authority 8.00% 2012 Mohegan Tribal Gaming Authority 6.125% 2013 Mohegan Tribal Gaming Authority 7.125% 2014 Mohegan Tribal Gaming Authority 6.875% 2015 Thomson Reuters Corp. 5.95% 2013 Thomson Reuters Corp. 6.50% 2018 Lear Corp. 7.875% 2018 Education Management LLC and Education Management Finance Corp. 8.75% 2014 Academy, Ltd., Term Loan B, 6.00% 20186,7,8 Hanesbrands Inc., Series B, 3.77% 20146 Hanesbrands Inc. 8.00% 2016 Hanesbrands Inc. 6.375% 2020 American Axle & Manufacturing Holdings, Inc. 9.25% 20175 Gray Television, Inc. 10.50% 2015 Marks and Spencer Group PLC 6.25% 20175 Marks and Spencer Group PLC 7.125% 20375 Meritage Corp. 7.731% 20175 Allbritton Communications Co. 8.00% 2018 Seneca Gaming Corp. 8.25% 20185 Libbey Glass Inc. 10.00% 2015 Jarden Corp. 8.00% 2016 NCL Corp. Ltd. 9.50% 20185 Dynacast International Ltd. 9.25% 20195 Radio One, Inc., Term Loan B, 7.50% 20166,7,8 Cequel Communications Holdings I, LLC and Cequel Capital Corp. 8.625% 20175 Cumulus Media Inc., Term Loan, 7.50% 20196,7,8 Walt Disney Co. 5.625% 2016 TELECOMMUNICATION SERVICES — 2.22% Nextel Communications, Inc., Series E, 6.875% 2013 Nextel Communications, Inc., Series F, 5.95% 2014 Nextel Communications, Inc., Series D, 7.375% 2015 Clearwire Communications and Clearwire Finance, Inc., Series B, 12.00% 20155 Clearwire Communications and Clearwire Finance, Inc., Series A, 12.00% 20155 Clearwire Communications and Clearwire Finance, Inc. 12.00% 20175 Wind Acquisition SA 11.75% 20175 Wind Acquisition SA 7.25% 20185 Verizon Communications Inc. 5.55% 2014 Verizon Communications Inc. 4.90% 2015 Verizon Communications Inc. 2.00% 2016 Verizon Communications Inc. 3.00% 2016 Verizon Communications Inc. 5.50% 2017 Verizon Communications Inc. 8.75% 2018 Verizon Communications Inc. 3.50% 2021 Verizon Communications Inc. 6.00% 2041 Vodafone Group PLC, Term Loan, 6.875% 20152,7,8,12 Vodafone Group PLC, Term Loan B, 6.25% 20162,7,8,12 AT&T Wireless Services, Inc. 8.125% 2012 AT&T Inc. 4.95% 2013 SBC Communications Inc. 5.10% 2014 AT&T Inc. 2.40% 2016 SBC Communications Inc. 5.625% 2016 AT&T Inc. 5.35% 2040 Crown Castle International Corp. 9.00% 2015 Crown Castle International Corp. 7.75% 20175 Crown Castle International Corp. 7.125% 2019 Frontier Communications Corp. 7.875% 2015 Frontier Communications Corp. 8.25% 2017 Frontier Communications Corp. 8.50% 2020 Frontier Communications Corp. 8.75% 2022 Cricket Communications, Inc. 10.00% 2015 Cricket Communications, Inc. 7.75% 2016 Telecom Italia Capital SA, Series B, 5.25% 2013 Telecom Italia Capital SA 5.25% 2015 Telecom Italia Capital SA 6.999% 2018 Telecom Italia Capital SA 7.175% 2019 LightSquared, Term Loan B, 12.00% 20147,8,12 Level 3 Financing, Inc. 9.25% 2014 Level 3 Financing, Inc. 8.75% 2017 Level 3 Financing, Inc. 10.00% 2018 Level 3 Escrow Inc. 8.125% 20195 Level 3 Communications, Inc. 11.875% 2019 American Tower Corp. 4.625% 2015 American Tower Corp. 7.00% 2017 American Tower Corp. 7.25% 2019 France Télécom 2.75% 2016 France Télécom 4.125% 2021 Deutsche Telekom International Finance BV 4.875% 2014 Deutsche Telekom International Finance BV 8.75% 20306 Deutsche Telekom International Finance BV 9.25% 2032 tw telecom holdings inc. 8.00% 2018 Telefónica Emisiones, SAU 3.729% 2015 Telefónica Emisiones, SAU 3.992% 2016 Telefónica Emisiones, SAU 5.134% 2020 Trilogy International Partners, LLC, 10.25% 20165 SBA Telecommunications, Inc. 8.00% 2016 Sorenson Communications 10.50% 20155 Syniverse Holdings, Inc. 9.125% 2019 América Móvil, SAB de CV 2.375% 2016 Qwest Capital Funding, Inc. 7.625% 2021 Intelsat Jackson Holding Co. 8.50% 2019 INFORMATION TECHNOLOGY — 2.06% First Data Corp., Term Loan B2, 2.995% 20146,7,8 First Data Corp. 9.875% 2015 First Data Corp. 9.875% 2015 First Data Corp. 10.55% 201512 First Data Corp. 11.25% 2016 First Data Corp. 7.375% 20195 First Data Corp. 8.875% 20205 First Data Corp. 8.25% 20215 First Data Corp. 12.625% 20215 First Data Corp. 8.75% 20225,6,12 SRA International, Inc., Term Loan B, 6.50% 20186,7,8 Sterling Merger Inc. 11.00% 20195 Freescale Semiconductor, Inc., Term Loan, 4.489% 20166,7,8 Freescale Semiconductor, Inc. 10.125% 2016 Freescale Semiconductor, Inc. 9.25% 20185 Freescale Semiconductor, Inc. 10.125% 20185 NXP BV and NXP Funding LLC 3.153% 20136 NXP BV and NXP Funding LLC 10.00% 20134 NXP BV and NXP Funding LLC 9.50% 2015 NXP BV and NXP Funding LLC 9.75% 20185 International Business Machines Corp. 1.95% 2016 International Business Machines Corp. 2.00% 2016 International Business Machines Corp. 5.60% 2039 Cisco Systems, Inc. 0.593% 20146 Cisco Systems, Inc. 2.90% 2014 Cisco Systems, Inc. 3.15% 2017 Cisco Systems, Inc. 4.95% 2019 SunGard Data Systems Inc. 7.375% 2018 SunGard Data Systems Inc. 7.625% 2020 Blackboard Inc., Term Loan B, 7.50% 20186,7,8 Jabil Circuit, Inc. 8.25% 2018 Jabil Circuit, Inc. 5.625% 2020 Sanmina-SCI Corp. 3.097% 20145,6 Sanmina-SCI Corp. 8.125% 2016 EH Holding Corp. 6.50% 20195 EH Holding Corp. 7.625% 20215 Ceridian Corp. 11.25% 2015 Advanced Micro Devices, Inc. 8.125% 2017 Advanced Micro Devices, Inc. 7.75% 2020 National Semiconductor Corp. 6.15% 2012 Serena Software, Inc. 10.375% 2016 Xerox Corp. 6.40% 2016 Xerox Corp. 6.75% 2017 INDUSTRIALS — 1.97% Hawker Beechcraft Acquisition Co., LLC, Letter of Credit, 2.146% 20146,7,8 Hawker Beechcraft Acquisition Co., LLC, Term Loan B, 2.369% 20146,7,8 Hawker Beechcraft Acquisition Co., LLC, Term Loan B, 10.50% 20146,7,8 Hawker Beechcraft Acquisition Co., LLC 8.50% 2015 Hawker Beechcraft Acquisition Co., LLC 8.875% 20156,12 Hawker Beechcraft Acquisition Co., LLC 9.75% 2017 Continental Airlines, Inc. 8.75% 2011 United Air Lines, Inc., Term Loan B, 2.25% 20146,7,8 Continental Airlines, Inc., Series 1997-1, Class A, 7.461% 20167 Continental Airlines, Inc., Series 2001-1, Class B, 7.373% 20177 Continental Airlines, Inc., Series 1998-1, Class B, 6.748% 20187 Continental Airlines, Inc., Series 1997-4B, Class B, 6.90% 20187 Continental Airlines, Inc., Series 1998-1, Class A, 6.648% 20197 Continental Airlines, Inc., Series 1997-4, Class A, 6.90% 20197 United Air Lines, Inc., Series 1996-A2, 7.87% 20192,7,9 — Continental Airlines, Inc., Series 2000-2, Class B, 8.307% 20197 Continental Airlines, Inc., Series 1999-1, Class A, 6.545% 20207 Continental Airlines, Inc., Series 1999-1, Class B, 6.795% 20207 Continental Airlines, Inc., Series 2003-ERJ3, Class A, 7.875% 20207 Continental Airlines, Inc., Series 1999-2, Class A-1, 7.256% 20217 United Air Lines, Inc., Series 2007-1, Class B, 7.336% 20215,7 Continental Airlines, Inc., Series 1999-2, Class B, 7.566% 20217 Continental Airlines, Inc., Series 2001-1, Class A-1, 6.703% 20227 Continental Airlines, Inc., Series 2007-1, Class B, 6.903% 20227 Continental Airlines, Inc., Series 2000-2, Class A-1, 7.707% 20227 Continental Airlines, Inc., Series 2000-1, Class A-1, 8.048% 20227 Continental Airlines, Inc., Series 2000-1, Class B, 8.388% 20227 United Air Lines, Inc., Series 2007-1, Class A, 6.636% 20247 Northwest Airlines, Inc., Term Loan B, 3.87% 20136,7,8 Delta Air Lines, Inc., Series 2002-1, Class G-2, MBIA insured, 6.417% 20147 Delta Air Lines, Inc., Series 2010-B, Class 2-B, 6.75% 20155,7 Northwest Airlines, Inc., Term Loan A, 2.12% 20186,7,8 Delta Air Lines, Inc., Series 2002-1, Class G-1, MBIA insured, 6.718% 20247 US Investigations Services, Inc., Term Loan B, 2.995% 20156,7,8 US Investigations Services, Inc., Term Loan B, 7.75% 20156,7,8 US Investigations Services, Inc. 10.50% 20155 US Investigations Services, Inc. 11.75% 20165 Ply Gem Industries, Inc. 13.125% 2014 Ply Gem Industries, Inc. 8.25% 2018 General Electric Capital Corp. 1.014% 20146 General Electric Capital Corp., Series A, 2.25% 2015 General Electric Capital Corp. 2.95% 2016 General Electric Co. 5.25% 2017 General Electric Capital Corp., Series A, 6.00% 2019 General Electric Capital Corp. 4.65% 2021 Associated Materials, LLC and AMH New Finance, Inc. 9.125% 2017 CEVA Group PLC, Bridge Loan, 9.75% 20152,6,7,8 CEVA Group PLC 11.625% 20165 CEVA Group PLC 8.375% 20175 CEVA Group PLC 11.50% 20185 Nielsen Finance LLC and Nielsen Finance Co. 11.625% 2014 Nielsen Finance LLC and Nielsen Finance Co. 11.50% 2016 Nielsen Finance LLC, Term Loan 1L, 8.50% 20172,7,8 Nielsen Finance LLC and Nielsen Finance Co. 7.75% 2018 JELD-WEN Escrow Corp. 12.25% 20175 ARAMARK Corp. 3.754% 20156 ARAMARK Corp. 8.50% 2015 ARAMARK Corp. 8.625% 20165,12 Nortek Inc. 10.00% 20185 Nortek Inc. 8.50% 20215 TransDigm Inc. 7.75% 2018 Esterline Technologies Corp. 6.625% 2017 Esterline Technologies Corp. 7.00% 2020 AMR Corp. 9.00% 2012 AMR Corp. 9.00% 2016 American Airlines, Inc., Series 2001-1, Class B, 7.377% 20197 AMR Corp. 10.00% 2021 American Airlines, Inc., Series 2001-1, Class A-1, 6.977% 20227 American Airlines, Inc., Series 2011-2, Class A, 8.625% 20237 Union Pacific Corp. 5.125% 2014 Union Pacific Corp. 5.75% 2017 Union Pacific Corp. 5.70% 2018 Ashtead Capital, Inc. 9.00% 20165 RailAmerica, Inc. 9.25% 2017 Burlington Northern Santa Fe LLC 7.00% 2014 Burlington Northern Santa Fe LLC 4.10% 2021 Euramax International, Inc. 9.50% 20165 Iron Mountain Inc. 8.375% 2021 Honeywell International Inc. 3.875% 2014 Kansas City Southern Railway Co. 8.00% 2015 Kansas City Southern de México, SA de CV 8.00% 2018 Florida East Coast Railway Corp. 8.125% 2017 Volvo Treasury AB 5.95% 20155 Norfolk Southern Corp. 5.75% 2016 Norfolk Southern Corp. 5.75% 2018 CSX Corp. 5.75% 2013 CSX Corp. 6.25% 2015 USG Corp. 9.75% 20186 Atlas Copco AB 5.60% 20175 Navios Maritime Acquisition Corporation and Navios Acquisition Finance (US) Inc. 8.625% 2017 Navios Maritime Holdings Inc. and Navios Maritime Finance II (US) Inc. 8.125% 2019 RBS Global, Inc. and Rexnord LLC 11.75% 2016 RBS Global, Inc. and Rexnord LLC 8.50% 2018 ERAC USA Finance Co. 5.25% 20205 Sequa Corp., Term Loan B, 3.63% 20146,7,8 H&E Equipment Services, Inc. 8.375% 2016 United Technologies Corp. 4.50% 2020 United Technologies Corp. 5.70% 2040 Odebrecht Finance Ltd 7.00% 2020 Odebrecht Finance Ltd 6.00% 20235 Danaher Corp. 2.30% 2016 RSC Equipment Rental, Inc. and RSC Holdings III, LLC 9.50% 2014 RSC Equipment Rental, Inc. and RSC Holdings III, LLC 8.25% 2021 John Deere Capital Corp., Series D, 5.75% 2018 HEALTH CARE — 1.51% VWR Funding, Inc., Series B, 10.25% 20156,12 PTS Acquisition Corp. 9.50% 20156,12 Quintiles, Term Loan B, 5.00% 20186,7,8 Tenet Healthcare Corp. 7.375% 2013 Tenet Healthcare Corp. 9.25% 2015 Boston Scientific Corp. 6.40% 2016 Boston Scientific Corp. 6.00% 2020 Novartis Capital Corp. 4.125% 2014 Novartis Capital Corp. 2.90% 2015 Novartis Securities Investment Ltd. 5.125% 2019 inVentiv Health Inc. 10.00% 20185 inVentiv Health Inc. 10.00% 20185 Pfizer Inc 4.45% 2012 Pfizer Inc 5.35% 2015 Pfizer Inc 6.20% 2019 Pfizer Inc 7.20% 2039 Roche Holdings Inc. 6.00% 20195 Roche Holdings Inc. 7.00% 20395 Elan Finance PLC and Elan Finance Corp. 8.75% 2016 Elan Finance PLC and Elan Finance Corp. 8.75% 2016 Express Scripts Inc. 6.25% 2014 Express Scripts Inc. 3.125% 2016 Express Scripts Inc. 7.25% 2019 Symbion Inc 8.00% 20165 Grifols Inc 8.25% 20185 Kinetic Concepts, Inc. 10.05% 20185 Alkermes, Inc., Term Loan B, 6.75% 20176,7,8 Alkermes, Inc., Term Loan B, 9.50% 20186,7,8 HCA Inc., Term Loan B1, 2.619% 20136,7,8 HCA Inc. 6.375% 2015 HCA Inc., Term Loan B2, 3.619% 20176,7,8 HCA Inc. 7.50% 2022 Merge Healthcare Inc 11.75% 2015 Merge Healthcare Inc. 11.75% 20155 Patheon Inc. 8.625% 20175 Multiplan Inc. 9.875% 20185 UnitedHealth Group Inc. 6.00% 2017 UnitedHealth Group Inc. 4.70% 2021 UnitedHealth Group Inc. 5.70% 2040 Centene Corp. 5.75% 2017 Surgical Care Affiliates, Inc. 8.875% 20155,6,12 Surgical Care Affiliates, Inc. 10.00% 20175 Bausch & Lomb Inc. 9.875% 2015 Cardinal Health, Inc. 4.00% 2015 Cardinal Health, Inc. 5.80% 2016 GlaxoSmithKline Capital Inc. 4.85% 2013 McKesson Corp. 3.25% 2016 McKesson Corp. 4.75% 2021 Rotech Healthcare Inc. 10.50% 2018 WellPoint, Inc. 6.00% 2014 Sanofi 0.563% 20136 Endo Pharmaceuticals Holdings Inc. 7.00% 20195 Endo Pharmaceuticals Holdings Inc. 7.00% 20205 Coventry Health Care, Inc. 6.30% 2014 Medco Health Solutions, Inc. 2.75% 2015 Biogen Idec Inc. 6.00% 2013 Accellent Inc. 8.375% 2017 DENTSPLY International Inc. 2.75% 2016 Abbott Laboratories 2.70% 2015 ConvaTec Healthcare 10.50% 20185 Vanguard Health Systems Inc. 0% 2016 ENERGY — 1.37% Petroplus Finance Ltd. 6.75% 20145 Petroplus Finance Ltd. 7.00% 20175 Petroplus Finance Ltd. 9.375% 20195 Ras Laffan Liquefied Natural Gas III 5.50% 20145 Ras Laffan Liquefied Natural Gas III 6.75% 2019 Ras Laffan Liquefied Natural Gas III 6.75% 20195 Ras Laffan Liquefied Natural Gas II 5.298% 20205,7 Ras Laffan Liquefied Natural Gas III 5.838% 20275,7 TransCanada PipeLines Ltd. 7.625% 2039 TransCanada PipeLines Ltd., junior subordinated 6.35% 20676 Kinder Morgan Energy Partners LP 5.85% 2012 Kinder Morgan Energy Partners LP 5.125% 2014 Kinder Morgan Energy Partners LP 3.50% 2016 Kinder Morgan Energy Partners LP 6.00% 2017 Kinder Morgan Energy Partners LP 9.00% 2019 Kinder Morgan Energy Partners LP 5.30% 2020 Kinder Morgan Energy Partners, L.P. 5.80% 2021 Kinder Morgan Energy Partners LP 4.15% 2022 Kinder Morgan Energy Partners LP 6.375% 2041 Anadarko Petroleum Corp. 5.95% 2016 Anadarko Petroleum Corp. 6.375% 2017 Anadarko Petroleum Corp. 8.70% 2019 Anadarko Petroleum Corp. 6.20% 2040 Laredo Petroleum, Inc. 9.50% 20195 Enbridge Energy Partners, LP, Series B, 6.50% 2018 Enbridge Energy Partners, LP 9.875% 2019 Enbridge Energy Partners, LP 4.20% 2021 Enbridge Energy Partners, LP, Series B, 7.50% 2038 Shell International Finance BV 1.875% 2013 Shell International Finance BV 4.00% 2014 Shell International Finance BV 4.30% 2019 QGOG Atlantic/Alaskan Rigs Ltd. 5.25% 20185,7 Enterprise Products Operating LLC 5.65% 2013 Enterprise Products Operating LLC 5.20% 2020 Enterprise Products Operating LLC 7.00% 20676 BG Energy Capital PLC 2.50% 20155 BG Energy Capital PLC 2.875% 20165 BG Energy Capital PLC 4.00% 20215 BG Energy Capital PLC 5.125% 20415 StatoilHydro ASA 3.875% 2014 Statoil ASA 3.125% 2017 StatoilHydro ASA 5.25% 2019 Woodside Finance Ltd. 4.60% 20215 Arch Coal, Inc. 7.00% 20195 Enbridge Inc. 5.60% 2017 Spectra Energy Partners, LP 2.95% 2016 Spectra Energy Partners 4.60% 2021 Husky Energy Inc. 5.90% 2014 Husky Energy Inc. 7.25% 2019 Husky Energy Inc. 6.80% 2037 Alpha Natural Resources, Inc. 6.00% 2019 Gazprom OJSC 5.092% 20155 Gazprom OJSC 6.51% 20225 Gazprom OJSC 7.288% 2037 Gazprom OJSC 7.288% 20375 Williams Partners L.P. 4.125% 2020 Williams Partners L.P. and Williams Partners Finance Corp. 5.25% 2020 Williams Partners L.P. and Williams Partners Finance Corp. 6.30% 2040 Total Capital SA 3.00% 2015 Total Capital SA 3.125% 2015 Total Capital SA 4.45% 2020 Chevron Corp. 3.95% 2014 Chevron Corp. 4.95% 2019 Energy Transfer Partners, LP 7.50% 2020 Cenovus Energy Inc. 4.50% 2014 Williams Companies, Inc. 8.75% 2032 Shell International Finance BV 6.375% 2038 El Paso Pipeline Partners Operating Co., LLC 5.00% 2021 Canadian Natural Resources Ltd. 5.70% 2017 CONSOL Energy Inc. 8.25% 2020 Odebrecht Drilling Norbe VIII/IX Ltd 6.35% 20215,7 Reliance Holdings Ltd. 4.50% 20205 Reliance Holdings Ltd. 6.25% 20405 XTO Energy Inc. 5.50% 2018 Petrobras International 5.375% 2021 Regency Energy Partners LP and Regency Energy Finance Corp. 6.50% 2021 Devon Financing Corp. ULC 7.875% 2031 General Maritime Corp. 12.00% 2017 PTT Exploration & Production Ltd 5.692% 20215 Pemex Project Funding Master Trust 6.50% 20415 CONSUMER STAPLES — 1.10% Altria Group, Inc. 9.70% 2018 Altria Group, Inc. 9.25% 2019 Altria Group, Inc. 4.75% 2021 Altria Group, Inc. 9.95% 2038 Anheuser-Busch InBev NV 0.761% 20146 Anheuser-Busch InBev NV 3.625% 2015 Anheuser-Busch InBev NV 4.125% 2015 Anheuser-Busch InBev NV 7.75% 2019 Anheuser-Busch InBev NV 5.375% 2020 SUPERVALU INC. 7.50% 2012 Albertson’s, Inc. 7.25% 2013 SUPERVALU INC. 7.50% 2014 SUPERVALU INC. 8.00% 2016 Albertson’s, Inc. 7.45% 2029 Albertson’s, Inc. 8.00% 2031 Rite Aid Corp. 9.75% 2016 Rite Aid Corp. 10.375% 2016 Rite Aid Corp. 10.25% 2019 Rite Aid Corp. 8.00% 2020 PepsiCo, Inc. 3.10% 2015 PepsiCo, Inc. 2.50% 2016 PepsiCo, Inc. 7.90% 2018 PepsiCo, Inc. 4.875% 2040 Coca-Cola Co. 1.50% 2015 Coca-Cola Co. 1.80% 20165 Coca-Cola Co. 3.15% 2020 Wal-Mart Stores, Inc. 2.875% 2015 Wal-Mart Stores, Inc. 2.80% 2016 Wal-Mart Stores, Inc. 3.25% 2020 Wesfarmers Ltd. 6.998% 20135 Stater Bros. Holdings Inc. 7.75% 2015 Stater Bros. Holdings Inc. 7.375% 2018 Constellation Brands, Inc. 8.375% 2014 Constellation Brands, Inc. 7.25% 2017 Tyson Foods, Inc. 10.50% 2014 Tyson Foods, Inc. 6.85% 20166 Unilever Capital Corp. 3.65% 2014 Procter & Gamble Co. 3.50% 2015 General Mills, Inc. 0.64% 20146 Delhaize Group 6.50% 2017 Delhaize Group 5.70% 2040 Diageo Capital PLC 5.50% 2016 Kimberly-Clark Corp. 7.50% 2018 British American Tobacco International Finance PLC 9.50% 20185 Kroger Co. 6.40% 2017 Tesco PLC 5.50% 20175 Pernod Ricard SA 4.45% 20225 Smithfield Foods, Inc., Series B, 7.75% 2013 Smithfield Foods, Inc. 10.00% 2014 Safeway Inc. 3.95% 2020 Kraft Foods Inc. 6.50% 2040 TreeHouse Foods, Inc. 7.75% 2018 Del Monte Foods Co. 7.625% 20195 MATERIALS — 0.90% Reynolds Group 8.75% 20165 Reynolds Group 9.00% 20185 Reynolds Group 7.125% 20195 Reynolds Group 7.875% 20195 Reynolds Group 9.00% 20195 Reynolds Group 9.875% 20195 ArcelorMittal 5.375% 2013 ArcelorMittal 3.75% 2015 ArcelorMittal 3.75% 2016 ArcelorMittal 5.50% 2021 ArcelorMittal 6.75% 2041 Georgia Gulf Corp. 9.00% 20175 Teck Resources Ltd. 3.15% 2017 Teck Resources Ltd. 10.75% 2019 Teck Resources Ltd. 4.75% 2022 Teck Resources Ltd. 6.25% 2041 International Paper Co. 7.40% 2014 International Paper Co. 7.95% 2018 International Paper Co. 7.30% 2039 E.I. du Pont de Nemours and Co. 0.778% 20146 Ball Corp. 7.125% 2016 Ball Corp. 6.75% 2020 Ball Corp. 5.75% 2021 Ardagh Packaging Finance 7.375% 20175 Ardagh Packaging Finance 11.125% 20185,12 Ardagh Packaging Finance 9.125% 20205 Newpage Corp. 11.375% 20149 Nalco Co. 8.25% 2017 Dow Chemical Co. 7.60% 2014 Rio Tinto Finance (USA) Ltd. 8.95% 2014 Rio Tinto Finance (USA) Ltd. 2.25% 2016 Rio Tinto Finance (USA) Ltd. 3.75% 2021 Graphic Packaging International, Inc. 9.50% 2017 Graphic Packaging International, Inc. 7.875% 2018 BHP Billiton Finance (USA) Ltd. 5.50% 2014 Anglo American Capital PLC 2.15% 20135 Anglo American Capital PLC 4.45% 20205 MacDermid 9.50% 20175 Consolidated Minerals Ltd. 8.875% 20165 OMNOVA Solutions Inc. 7.875% 2018 JMC Steel Group Inc. 8.25% 20185 Lyondell Chemical Co. 8.00% 2017 Smurfit Capital Funding PLC 7.50% 2025 Cliffs Natural Resources Inc. 4.875% 2021 Cliffs Natural Resources Inc. 6.25% 2040 Freeport-McMoRan Copper & Gold Inc. 8.375% 2017 Packaging Dynamics Corp. 8.75% 20165 Arbermarle Corp. 5.10% 2015 Berry Plastics Corp. 9.50% 2018 Rockwood Specialties Group, Inc. 7.50% 2014 Airgas, Inc. 7.125% 2018 Praxair, Inc. 4.375% 2014 CEMEX SA 9.25% 20205 CRH America, Inc. 8.125% 2018 UTILITIES — 0.86% Edison Mission Energy 7.50% 2013 Edison Mission Energy 7.75% 2016 Midwest Generation, LLC, Series B, 8.56% 20167 Edison Mission Energy 7.00% 2017 Edison Mission Energy 7.20% 2019 Homer City Funding LLC 8.734% 20267 Edison Mission Energy 7.625% 2027 Nevada Power Co., General and Refunding Mortgage Notes, Series L, 5.875% 2015 Nevada Power Co., General and Refunding Mortgage Notes, Series M, 5.95% 2016 Sierra Pacific Resources 6.75% 2017 NV Energy, Inc 6.25% 2020 Consumers Energy Co., First Mortgage Bonds, 6.70% 2019 Consumers Energy Co. 5.65% 2020 CMS Energy Corp. 6.25% 2020 TXU, Term Loan, 4.772% 20176,7,8 Texas Competitive Electric Holdings Co. LLC, 11.50% 20205 MidAmerican Energy Co. 5.95% 2017 PacifiCorp., First Mortgage Bonds, 5.65% 2018 MidAmerican Energy Holdings Co. 5.75% 2018 MidAmerican Energy Holdings Co. 5.95% 2037 AES Corp. 7.75% 2015 AES Corp. 8.00% 2017 AES Corp. 8.00% 2020 AES Corp. 7.375% 20215 Electricité de France SA 5.50% 20145 Electricité de France SA 6.95% 20395 E.ON International Finance BV 5.80% 20185 NRG Energy, Inc. 7.375% 2017 NRG Energy, Inc. 8.25% 2020 CenterPoint Energy Resources Corp. 4.50% 2021 Intergen Power 9.00% 20175 National Rural Utilities Cooperative Finance Corp. 5.50% 2013 Allegheny Energy Supply Co., LLC 8.25% 20125 Virginia Electric and Power Co., Series 2003-A, 4.75% 2013 Virginia Electric and Power Co., Series B, 5.95% 2017 Eskom Holdings Ltd. 5.75% 20215 Carolina Power & Light Co. d/b/a Progress Energy Carolinas, Inc. 5.25% 2015 Xcel Energy Inc. 4.70% 2020 Teco Finance, Inc. 5.15% 2020 Israel Electric Corp. Ltd. 8.10% 20965 AES Panamá, SA 6.35% 20165 National Grid PLC 6.30% 2016 Abu Dhabi National Energy Co. PJSC (TAQA) 6.165% 20175 Enel Finance International SA 6.00% 20395 Veolia Environnement 6.00% 2018 Colbun SA 6.00% 20205 Iberdrola Finance Ireland 5.00% 20195 ASSET-BACKED OBLIGATIONS7 — 0.15% AmeriCredit Automobile Receivables Trust, Series 2007-D-F, Class A-4-A, FSA insured, 5.56% 2014 AmeriCredit Automobile Receivables Trust, Series 2008-A-F, Class A-4, FSA insured, 6.96% 2014 Chase Issuance Trust, Series 2008-4, Class A, 4.65% 2015 AEP Texas Central Transitioning Funding II LLC, Secured Transition Bonds, Series A, Class A-3, 5.09% 2017 PG&E Energy Recovery Funding LLC, Series 2005-2, Class A-3, 5.12% 2014 J.P. Morgan Mortgage Acquisition Corp., Series 2005-FRE1, Class A-F-4, 2.927% 20356 Home Equity Asset Trust, Series 2004-7, Class M-1, 1.175% 20356 First Horizon ABS Trust, Series 2006-HE2, Class A, FSA insured, 0.375% 20266 First Horizon ABS Trust, Series 2007-HE1, Class A, FSA insured, 0.365% 20296 Countryplace Manufactured Housing Contract, Series 2005-1, Class A-3, AMBAC insured, 4.80% 20355 Countryplace Manufactured Housing Contract, Series 2005-1, Class A-4, AMBAC insured, 5.20% 20355,6 CPS Auto Receivables Trust, Series 2006-C, Class A-4, XLCA insured, 5.14% 20135 CPS Auto Receivables Trust, Series 2007-B, Class A-4, FSA insured, 5.60% 20145 Aesop Funding II LLC, Series 2010-3A, Class B, 6.74% 20165 Citibank Credit Card Issuance Trust, Series 2008, Class A5, 4.85% 2015 RAMP Trust, Series 2003-RZ4, Class A-7, 4.79% 20336 Conseco Finance Home Loan Trust, Series 1999-G, Class B-2, 10.96% 2029 Ameriquest Mortgage Securities Inc., Series 2003-12, Class M-1, 1.37% 20346 CWHEQ Revolving Home Equity Loan Trust, Series 2006-I, Class 2-A, FSA insured, 0.383% 20376 SACO I Trust, Series 2006-12, Class I-A, 0.385% 20366 Home Equity Mortgage Trust, Series 2006-6, Class 2A-1, 0.345% 20376 Vanderbilt Mortgage and Finance, Inc., Series 1999-B, Class I-A-6, 6.925% 2024 Residential Asset Securities Corp. Trust, Series 2003-KS6, Class A-2, 0.845% 20336 92 74 BONDS & NOTES OF GOVERNMENTS & GOVERNMENT AGENCIES OUTSIDE THE U.S. — 0.14% Polish Government 5.25% 2014 Polish Government 6.375% 2019 Croatian Government 6.75% 20195 Croatian Government 6.75% 2019 Croatian Government 6.625% 20205 Croatian Government 6.375% 20215 Hungarian Government 6.25% 2020 France Government Agency-Guaranteed, Société Finance 2.875% 20145 Province of Ontario, Series 1, 1.875% 2012 Russian Federation 7.50% 20307 Brazil (Federal Republic of) Global 7.125% 2037 MUNICIPALS — 0.06% State of California, Various Purpose General Obligation Bonds (Federally Taxable), 6.20% 2019 State of New Jersey, Economic Development Authority, Energy Facility Revenue Bonds (ACR Energy Partners, LLC Project), Series 2011-B, 12.00% 20305 State of South Dakota, Educational Enhancement Funding Corp., Tobacco Settlement Asset-backed Bonds, Series 2002-A, Class A, 6.72% 2025 MISCELLANEOUS — 0.01% Other bonds & notes in initial period of acquisition Total bonds & notes (cost: $19,959,997,000) Principal amount Short-term securities — 4.47% ) Fannie Mae 0.04%–0.23% due 11/16/2011–10/1/2012 $ Freddie Mac 0.10%–0.23% due 11/1/2011–6/12/2012 Federal Home Loan Bank 0.02%–0.30% due 11/14/2011–10/1/2012 U.S. Treasury Bills 0.208%–0.21% due 1/12/2012 Private Export Funding Corp. 0.15%–0.22% due 11/2/2011–2/27/20125 Coca-Cola Co. 0.12%–0.16% due 1/11–1/18/20125 Straight-A Funding LLC 0.19% due 1/19–1/20/20125 Ciesco LLC 0.22% due 11/2/2011 General Electric Co. 0.04%–0.11% due 11/1–11/14/2011 Honeywell International Inc. 0.08%–0.10% due 12/28–12/29/20115 NetJets Inc. 0.11% due 11/8–11/16/20115 Federal Farm Credit Banks 0.13%–0.19% due 7/25–9/12/2012 Johnson & Johnson 0.05% due 11/14/20115 Procter & Gamble Co. 0.15%–0.17% due 1/5–4/11/20125 Jupiter Securitization Co., LLC 0.14% due 11/14/20115 Texas Instruments Inc. 0.20% due 4/2/20125 Wal-Mart Stores, Inc. 0.06%–0.07% due 12/5–12/6/20115 Merck & Co. Inc. 0.06% due 11/16/20115 Walt Disney Co. 0.07% due 12/7/20115 Total short-term securities (cost: $2,997,148,000) Total investment securities (cost: $63,612,106,000) Other assets less liabilities Net assets $ As permitted by U.S. Securities and Exchange Commission regulations, “Miscellaneous” securities include holdings in their first year of acquisition that have not previously been publicly disclosed. 1The fund owns 5% or more of the outstanding voting shares of this company. See the table on the next page for additional information. 2Valued under fair value procedures adopted by authority of the board of trustees. The total value of all such securities, including those in “Miscellaneous,” was $9,486,544,000, which represented 14.14% of the net assets of the fund. This amount includes $9,303,164,000 related to certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading. 3Security did not produce income during the last 12 months. 4Acquired through a private placement transaction exempt from registration under the Securities Act of 1933. May be subject to legal or contractual restrictions on resale. Further details on these holdings appear below. Percent Acquisition Cost Value of net date ) ) assets NXP BV and NXP Funding LLC 10.00% 2013 7/17/2009 $ $ % Atrium Corp. 4/30/2010 Total restricted securities $ $ % 5Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities was $5,154,443,000, which represented 7.68% of the net assets of the fund. 6Coupon rate may change periodically. 7Principal payments may be made periodically. Therefore, the effective maturity date may be earlier than the stated maturity date. 8Loan participations and assignments; may be subject to legal or contractual restrictions on resale. The total value of all such loans was $1,341,805,000, which represented 2.00% of the net assets of the fund. 9Scheduled interest and/or principal payment was not received. 10Index-linked bond whose principal amount moves with a government price index. 11Step bond; coupon rate will increase at a later date. 12Payment in kind; the issuer has the option of paying additional securities in lieu of cash. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund’s holdings in that company represent 5% or more of the outstanding voting shares. Further details on these holdings and related transactions during the three months ended October 31, 2011, appear below. Beginning shares or principal amount Additions Reductions Ending shares or principal amount Dividend or interest income ) Value of affiliates at 10/31/2011 ) Waste Management, Inc. $ $ Microchip Technology Inc. — — KLA-Tencor Corp. — Digital Realty Trust, Inc. — — Hospitality Properties Trust — — Hospitality Properties Trust 6.30% 2016 $ $ — $ Hospitality Properties Trust 6.70% 2018 $ — — $ Hospitality Properties Trust 6.75% 2013 $ — — $ Hospitality Properties Trust 5.625% 2017 $ — — $ Hospitality Properties Trust 5.125% 2015 $ $ — $ 48 R.R. Donnelley & Sons Co. — Masco Corp. — — Arthur J. Gallagher & Co. — — FirstMerit Corp. — — Trustmark Corp. — — Portugal Telecom, SGPS, SA* — — — $ $ *Unaffiliated issuer at 10/31/2011. Valuation disclosures The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines the net asset value of each share class as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Security transactions are recorded by the fund as of the date the trades are executed with brokers. Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Methods and inputs — The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market on which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the table on the next page. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Municipal securities Standard inputs and, for certain distressed securities, cash flows or liquidation values using a net present value calculation based on inputs that include, but are not limited to, financial statements and debt contracts Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund’s board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications — The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities. Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Certain securities trading outside the U.S. may transfer between Level 1 and Level 2 due to valuation adjustments resulting from significant market movements following the close of local trading. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market. The table on the following page presents the fund’s valuation levels as of October 31, 2011 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Industrials $ $ * $ $ Financials * — Health care * — Consumer staples * — Energy * — Telecommunication services * — Utilities * — Consumer discretionary * — Information technology * — Materials * — Miscellaneous * — Preferred stocks — Warrants — — Convertible securities — Bonds & notes: Corporate bonds & notes — Mortgage-backed obligations — Bonds & notes of U.S. government & government agencies — — Asset-backed obligations — — Bonds & notes of governments & government agencies outside the U.S. — — Municipals — — Miscellaneous — — Short-term securities — — Total $ *Includes certain securities trading outside the U.S. whose values were adjusted as a result of significant market movements following the close of local trading; therefore, $9,303,164,000 of investment securities were classified as Level 2 instead of Level 1. The following table reconciles the valuation of the fund’s Level 3 investment securities and related transactions for the three months ended October 31, 2011 (dollars in thousands): Beginning Transfers Ending value at Unrealized out of value at at 8/1/2011 Purchases depreciation Level 3† 10/31/2011 Investment securities $ $ $ ) $ ) $ Net unrealized depreciation during the period on Level 3 investment securities held at October 31, 2011 (dollars in thousands): $ ) †Transfers into or out of Level 3 are based on the beginning market value of the quarter in which they occurred. Federal income tax information (dollars in thousands) Gross unrealized appreciation on investment securities $ Gross unrealized depreciation on investment securities ) Net unrealized appreciation on investment securities Cost of investment securities for federal income tax purposes Key to abbreviation ADR American Depositary Receipts Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. Investors should carefully consider the investment objectives, risks, charges and expenses of the American Funds. This and other important information is contained in the fund’s prospectus and summary prospectus, which can be obtained from your financial professional and should be read carefully before investing. You may also call American Funds Service Company (AFS) at 800/421-0180 or visit the American Funds website at americanfunds.com. MFGEFP-906-1211O-S29419 ITEM 2 – Controls and Procedures The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded, based on their evaluation of the Registrant’s disclosure controls and procedures (as such term is defined in Rule 30a-3 under the Investment Company Act of 1940), that such controls and procedures are adequate and reasonably designed to achieve the purposes described in paragraph (c) of such rule. There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 3 – Exhibits The certifications required by Rule 30a-2 of the Investment Company Act of 1940 and Section 302 of the Sarbanes-Oxley Act of 2002 are attached as exhibits hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THE INCOME FUND OF AMERICA By /s/ Hilda L. Applbaum Hilda L. Applbaum, Vice Chairman and Principal Executive Officer Date: December 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Hilda L. Applbaum Hilda L. Applbaum, Vice Chairman and Principal Executive Officer Date: December 29, 2011 By /s/ Jeffrey P. Regal Jeffrey P. Regal, Treasurer and Principal Financial Officer Date: December 29, 2011
